Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 12/9/20 has been considered in full.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art shows or renders obvious the coolant being projected onto the opposite surfaces of the roller.  
Applicants following argument was persuasive:
“Applicants respectfully submit that the traction fluid enters the shroud via the aperture 172 and is urged against its circumferential wall 162, dutifully coating the peripheral edge of the roller 100 so that the necessary film of traction oil is maintained on the roller 100 when contact is made with the variator disk. Centrifugal effects ensure that the traction fluid does not reliably coat the surfaces of the rollers.
Furthermore, should one decide to dismiss the physics of rotating bodies and determine that the opposite faces of the rollers are indeed coated with traction fluid; Applicants respectfully submit that this alleged coating does not correspond to the projection of fluid directly onto the opposite surfaces of the roller by the nozzle as claimed herein.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Applicants respectfully submit that the traction fluid enters the shroud via the aperture 172 and is urged against its circumferential wall 162, dutifully coating the peripheral edge of the roller 100 so that the necessary film of traction oil is maintained on the roller 100 when contact is made with the variator disk. Centrifugal effects ensure that the traction fluid does not reliably coat the surfaces of the rollers.

Furthermore, should one decide to dismiss the physics of rotating bodies and determine that the opposite faces of the rollers are indeed coated with traction fluid; Applicants respectfully submit that this alleged coating does not correspond to the projection of fluid directly onto the opposite surfaces of the roller by the nozzle as claimed herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658